Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This action is taken in response to remarks and amendments filed on 5/24/2022.
Claims 1-20 are allowed.

Terminal Disclaimer
The terminal disclaimer filed on 6/6/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 9,858,277 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Double Patenting Rejections 
In view of the terminal disclaimer filed on 6/6/2022, the Double Patenting Rejections is hereby withdrawn.


Allowable Subject Matter
In view of the amendment and updated search with further consideration, claims 1-20 are allowed as The prior art of records does not teach or suggest, independently or in combination, the combination of claimed elements, as recited in independent claims 1, 10, and 15, including the specific features as argued/amended by Applicant.
An update search on prior art in domains (EAST, NPL-ACM, Google, NPL-IEEE, etc) has been conducted. The prior art searched and investigated in the domains (EAST, NPL-ACM, Google, NPL-IEEE, etc) and in light of the prior art made of record do not fairly teach or suggest teaching of the subject matter as described by the combined limitations of the present application, independent claim 1 is allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEW-FEN LIN whose telephone number is (571)272-2672.  The examiner can normally be reached on Monday - Friday 9 AM - 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark D Featherstone can be reached on (571) 270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHEW FEN LIN/            Primary Examiner, Art Unit 2166
6/6/2022